IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,495-02


                       EX PARTE JAMES PRESTON BALES, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 114-0680-15-A IN THE 114TH DISTRICT COURT
                              FROM SMITH COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to life imprisonment. The Twelfth Court of Appeals affirmed his conviction. Bales v.

State, No. 12-16-00048-CR (Tex. App.—Tyler Feb. 8, 2017) (not designated for publication).

        Applicant contends, among other things, that his trial counsel rendered ineffective assistance

both before and during the trial.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these
                                                                                                      2

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. Trial counsel

has submitted an affidavit in response to Applicant’s claims. Should the trial court determine it needs

more information from counsel, it shall order trial counsel to provide a supplemental affidavit in

response to Applicant’s claims of ineffective assistance of counsel. The trial court may use any

means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the appropriate case, the trial court

may rely on its personal recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. Specifically, the trial court shall make findings as to whether

counsel misadvised Applicant about how self defense would apply at trial. If the trial court finds

counsel gave incorrect advice and Applicant would have accepted a plea bargain offer but for that

advice, the court shall make specific findings as to whether the prosecution would have withdrawn

the offer and whether the trial court would have accepted the offer. The trial court shall also make

specific findings determining whether counsel erred in not making specific objections to the jury

charge, and if so, whether Applicant was harmed. The trial court shall also make any other findings

of fact and conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s

claims for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The
                                                                                                   3

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: April 10, 2019
Do not publish